Citation Nr: 1723231	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased rating in excess of 30 percent for service-connected limitation of extension of the left knee, with consideration of a compensable rating prior to October 20, 2014.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected patellar subluxation of the left knee, with consideration of a compensable rating prior to October 20, 2014.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claims were last before the Board in September 2016 and were remanded for additional evidentiary development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2014 rating decision, the RO assigned separate evaluations for limitation of extension of the left knee and left knee patellar subluxation as secondary to his service-connected right knee disability.  Each separate evaluation was effective October 20, 2014, the date of the Veteran's last VA examination for his knees.  The Board notes that these separate evaluations are part and parcel to the current claim on appeal seeking an increased rating for a left knee disability (filed on April 21, 2009).  When the Veteran disagreed with the amount of compensation awarded for his left knee disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected left knee disability.  The award of the separate ratings in the November 2014 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2009 rating decision.  Thus, the issues before the Board include the initial rating for limitation of extension and patellar subluxation of the left knee, with consideration of the period prior to the October 20, 2014, effective date assigned by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2016 Board Remand, the Veteran was afforded a VA examination in October 2016 in order to determine the current severity of his service-connected left knee disabilities.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected left knee disabilities.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Further, in an addendum opinion, the VA examiner stated that both active and passive range of motion were tested, but the results were the same.  However, he provided no indication that testing was conducted on the Veteran's left knee in weight-bearing and nonweight-bearing, and he did not state why such range-of-motion information could not be provided.

Because the October 2016 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

The claim for TDIU is inextricably intertwined with the claims for increased rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1992).  As further development is being ordered, the issue of entitlement to a TDIU will be deferred pending completion of the development ordered. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left knee; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's left knee disabilities.  The VA examiner should specifically comment on the severity of left knee patellar subluxation and the history of flare-ups of the left knee reported in the record.  See October 2014 VA knee and lower leg conditions examination. 

Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




